Citation Nr: 1739939	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity, including as secondary to service-connected diabetes mellitus, type II and as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity, including as secondary to service-connected diabetes mellitus, type II, and as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for peripheral neuropathy, right lower extremity, secondary to his service-connected diabetes mellitus, type II; service connection was also denied for peripheral neuropathy, left lower extremity, secondary to his service-connected diabetes mellitus, type II.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), dated in December 2013, the Veteran requested a Travel Board hearing.  However, in a statement dated in October 2015, he withdrew his hearing request.  

FINDING OF FACT

The Veteran does not have peripheral neuropathy of either lower extremity that had onset during service, manifested within one year of separation from active service, was caused by active service, including any exposure to Agent Orange in Vietnam; or is caused or aggravated by diabetes mellitus.

CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran claims that he developed peripheral neuropathy of the lower extremities as a result of his exposure to Agent Orange during his tour in Vietnam; alternatively, he claims that his peripheral neuropathy is secondary to his service-connected diabetes mellitus, type 2.  

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to be service connected if manifested to a compensable degree within one year of separation from service even if there is no evidence of the disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Historically, the record indicates that the Veteran served on active duty from January 1966 to December 1968; he served in Vietnam from December 1, 1967 to June 25, 1968.  His DD Form 214 reflects that he was awarded the National Defense Service Medal, the Vietnam Service Medal with 2 Bronze Service Stars, and the Vietnam Campaign Medal with 60 device.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116 (f).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specific diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  The only peripheral neuropathy disease listed is early-onset peripheral neuropathy.  38 C.F.R. § 3.309 (e).  The Veteran has never been diagnosed with early-onset peripheral neuropathy and there is sufficient medical evidence of record to find that if he had such diagnosis, it would be reflected in the medical evidence.

Service connection may be established for disability that is proximately due to or the result of, or aggravated by a service- connected disease or injury.  38 C.F.R. § 3.310.  Service connection has already been established for diabetes mellitus, type II, for the Veteran in this case, effective since May 2010.

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The service treatment records (STRs) are negative for any complaints, findings or diagnoses of a neurological disorder of the lower extremities, including peripheral neuropathy.  

The Veteran's claim for service connection for bilateral neuropathy of the lower extremities (VA Form 21-526) was received in May 2010.  Submitted in support of the Veteran's claim were VA progress notes dated from October 2008 to April 2010.  During a clinical visit in October 2008, it was noted that the Veteran had a history of diabetes diagnosed in 2006.  Some toe numbness was noted.  A neurologic examination revealed no tremor.  Deep tendon reflexes were symmetrical and not abnormally increased.  During a subsequent clinical visit in April 2010, the Veteran reported that neuropathy bothers him mostly at night at the toes.  He stated that he had been more unsteady on his feet, staggering and stumbling at times.  He also stated that his strength had diminished, and he had to have help at times opening soda bottles.  It was noted that the Veteran had diabetic foot visual examination, and the examination was normal.  No pertinent diagnosis was noted.  

The Veteran was afforded a VA examination in November 2010.  At that time, the Veteran reported being diagnosed with diabetes mellitus in 2007, for which he was currently taking Metformin.  The Veteran denied any symptoms of peripheral vascular disease in the lower extremities.  The Veteran did report a loss of sensation in both lower extremities.  On examination, it was noted that the lower extremities were cold, with thin skin, absent hair, and dystrophic nails.  No ulcer was noted.  Dorsalis pedis and posterior tibial pulse were absent.  Sensory examination of the right and left lower extremities was reported to be normal other than dysesthesias which was found and was described as sharp pain of right great toe.  The examiner reported a diagnosis of diabetes, type 2, but noted that evidence did not show any neurologic disease.  

The examiner reported a diagnosis of bilateral lower extremity poor circulation and pain in bilateral great toes, and noted that the problem is associated with peripheral neuropathy.  The examiner opined that the Veteran's pain in the great toes is less likely as not caused by or a result of his service-connected diabetes mellitus, type 2.  The examiner noted that the pain in the right great toe began suddenly after sitting for prolonged time.  He noted that shocking pain in the right great toe and pain in the left great toe without decreased sensation in the remainder of the foot is not indicative of diabetes mellitus peripheral neuropathy.  Regardless of the wording, this is evidence against a finding of causation or aggravation of his neurological symptoms by his diabetes mellitus.  The examiner further noted that the Veteran does not have palpable pulses and cold bilateral feet; he stated that this also is not indicative of diabetes mellitus peripheral neuropathy.  

Subsequently received were private treatment reports from Dr. Lance A. Faddis with Mercy Health Center.  The reports show that the Veteran was seen for evaluation in January 2008; his chief complaint was right foot pain.  He reported the onset of right foot problems in December 2007.  The Veteran indicated that he began experiencing numbness in the left lower extremities more than right in summer of 2007.  It was noted that he had been sitting with his legs crossed a lot while in the hospital with family members when he started having foot drop.  He had no prior problems with foot drop.  The Veteran was seen at the clinic for concern of difficulty with not being able to move his right foot as well.  It has been present for about the last four weeks.  He had been spending a lot of time in a waiting room in an ICU in Kansas City with his granddaughter.  He reported that the foot has developed a fair amount of difficulty with numbness and pain, in addition to being unable to raise the toe.  This has caused him some difficulty with walking and does make it somewhat difficult for him to move with any rapidity as he will sometimes accidently trip because the toe hangs on something.  On examination, it was noted that he had preserved deep tendon reflexes bilaterally with clonus on the right hand side.  He had good downward movement but poor dorsal flexion with some numbness over the lateral edge of the foot.  The assessment was right foot drop.  

Of record is an Agent Orange peripheral neuropathy review check list, dated September 11, 2014, which indicates that, following a review of the Veteran's claims file, including his STRs, a VA examiner noted that there was no evidence of early onset peripheral neuropathy during Vietnam service and within one year of his last date of exposure in June 1968.  

The Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected diabetes mellitus.  Regarding the claim for direct service connection for peripheral neuropathy, the Board finds the medical evidence in the Veteran's STRs is unfavorable to the claim as there are not no complaints of, and he was not treated for peripheral neuropathy of the lower extremities at any time while in service.  In addition, there is no evidence that peripheral neuropathy was present to a compensable degree within one year of his separation from service.  In fact, symptoms of peripheral neuropathy were not manifested until January 2008, more than 39 years after his discharge from service.  This intervening lapse of many years between his separation from military service and the first manifestation for this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board concludes that the lack of any in-service treatment and the long lapse between the Veteran's separation from active duty and his first complaints of peripheral neuropathy of the lower extremities weigh against a finding that he currently has peripheral neuropathy with onset during service or within a year of separation from service.  Additionally, the overall evidence of record fails to establish a link between the Veteran's numbness of the lower extremities and his period of military service.  

The preponderance of evidence is also against a finding that he has lower extremity neurological symptoms related to his service-connected diabetes mellitus.  In this regard, following a VA examination in November 2010, the examiner stated that the pain in the great toes is less likely as not caused by or a result of his service-connected diabetes mellitus, type 2.  The examiner noted that the pain in the right great toe began suddenly after sitting for prolonged time.  He noted that shocking pain in the right great toe and pain in the left great toe without decreased sensation in the remainder of the foot is not indicative of diabetes mellitus peripheral neuropathy.  

The Board acknowledges that the Veteran submitted private treatment reports from Dr. Faddis indicating that he started experiencing numbness in the lower extremities, left greater than right, in summer of 2007; however, the examination report noted a diagnosis of right foot drop.  It is also noteworthy that Dr. Faddis attributed Veteran's symptoms to sitting with his legs crossed a lot while in the hospital with family members; he specifically noted that the Veteran had had no prior problems with foot drop.  

The Board finds the November 2010 VA opinion to be highly probative as it was based on review of the entire claims file and the Veteran's VA treatment records, was accompanied by a detailed rationale, and is consistent with the record.  

The Board has considered the Veteran's assertions that he suffers from peripheral neuropathy of the lower extremities related to his service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to describe physical symptoms, such as pain and numbness.  However, he is not competent to diagnose his symptoms or attribute them to exposure to herbicide agents or to diabetes mellitus.  Such a diagnosis and whether the current neuropathic disorder symptoms are so causally related are medically complex determinations that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.   Thus, insofar as the November 2010 VA examiner concluded that his current pain in the great toes is less likely as not caused by or a result of his service-connected diabetes mellitus, type 2, the examiner's opinions to be the most probative evidence on the issue of etiology of the Veteran's current symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records - and because the examination was generated with the specific purpose of ascertaining the etiology of the Veteran's disorder.  

Therefore, the Board concludes that the preponderance of the probative evidence of record shows that the Veteran's claimed peripheral neuropathy of the lower extremities is not causally related to his active service or any incident therein, including his service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus type II and/or exposure to Agent Orange, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


